In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-10-00032-CV
                                                ______________________________
 
 
                                   JOHN FOSTER, MARTHA
FOSTER,
CECIL WORKMAN, AND GLORIA
WORKMAN, Appellants
 
                                                                V.
 
                             HIDDEN VILLAGE PROPERTY OWNERS
ASSOCIATION, INC.,
Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 76th Judicial District Court
                                                             Camp County, Texas
                                                       Trial Court
No. CV-09-1162
 
                                                                                                  

 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                              Memorandum Opinion by Justice Carter




                                                     MEMORANDUM 
OPINION
 
            On
June 11, 2010, we mailed a letter to appellants’ counsel, Scott Rectenwald,
requesting that he show this Court how we had jurisdiction over this appeal
regarding a potential defect in that the judgment signed April 12, 2010, from
which the appeal was taken, does not dispose of several issues in the case,
thereby depriving this Court of jurisdiction under Lehmann v. Harcon, 39 S.W.3d 191 (Tex. 2001).  
            In
that letter, we directed counsel to show this Court how we had jurisdiction and
informed him that, if no response was received by June 21, 2010, the appeal
would be dismissed for want of jurisdiction. 
It is now July 13, 2010, and no response has been received.
            We
dismiss this appeal for want of jurisdiction.
 
 
                                                                        Jack
Carter
                                                                        Justice
 
Date Submitted:          July
13, 2010
Date Decided:             July
14, 2010